Case: 3:20-cv-00224-NBB-RP Doc #: 66-34 Filed: 02/02/21 1 of 3 PageID #: 964




                 EXHIBIT 34
               Case: 3:20-cv-00224-NBB-RP Doc #: 66-34 Filed: 02/02/21 2 of 3 PageID #: 965


Lisa Carwyle

From:                             Lisa Carwyle
Sent:                             Wednesday, July 1, 2020 11:08 AM
To:                               'George Johnson'
Cc:                               Joey East
Subject                           RE: permit
Attachments:                      Facility use permit approved 7 4 2020.pdf


Mr. Johnson -
I've attached your approved application. Please remember you are limited to less than 50 people since liability
insurance isn't able to be obtained. Also, due to the Governor's orders related to COVID, you're also limited to 50
people gathered outdoors.

Let me know if you have any questions. Thanks.

Lisa Carwyle



    Original Message
From: George Johnson <george.o.johnson@gmail.com>
Sent: Wednesday, July 1, 2020 8:35 AM
To: Lisa Carwyle <LCarwyle@lafayettecoms.com>
Subject: Re: permit

Yes ma'am! I greatly appreciate your help!

George

Sent from my iPhone

> On Jul 1, 2020, at 7:47 AM, Lisa Carwyle <LCarwyle@lafayettecoms.com> wrote:




                                                             1
                                                 Lafayette
                                                 Lafayette County
                                                           County DOC000308
                                                                  D00000308
               Case: 3:20-cv-00224-NBB-RP Doc #: 66-34 Filed: 02/02/21 3 of 3 PageID #: 966

  PoLrtht
    a     Pgai251                              FACILITY USE APPLICATION AND PERMIT
                                                  LAFAYETTE CO       MISSISSIPPI  vg)
                -                                                                    \/-7                              Permit Number



  This application is to be completed by the individual or entity representative desiring to use any County facility for a particular date and
  time. Use permits will be issued through the County Administrator's office (236-2717) entitling the applicant to use such facility in a
  manner which will minimize disruption of County operations and community activities and maximize equal access to such facilities by all
  citizens. By submitting this application, the designated Individual or organization agrees to be legally responsible for any damage
  thereto and costs of cleanup.` APPLICATIONS MUST BE FILED 30 DAYS PRIOR TO THE EVENT, THE BOARD OF
  SUPERVISORS OR THE SHERIFF HAVE THE RIGHT TO WAIVE THE 30 DAY REQUIREMENT.

  BUSINESS NAME:                                                                   DATE:         6,-2            2020
  CONTACT NAME (PHOTO ID REQUIRED):                     Cot               C9 . L)0414.504/

  TELEPHONE NUMBER:              6422." ')3           . 3ti3if

  ADDRESS:                 4203 / 3
                                  4
                                  / ,441, TM.IMU 145 l'eV

                         ityygiu4, M5

  EMAIL:                 9/ 00.Y.-,000             ,20005M4P00/1/7

  DATE OF                                                                          START TIME     i n
  MEETING/EVENT:           1.   10:1   1/9-11 2020                                 AND DURATION: i C             30p         (37355

  COUNTY FACILITIES: (PLEASE CHECK ONE)

            SQUARE COURTHOUSE                         CHANCERY BUILDING

               tZ     .-Grounds                                 Grounds

  OTHER:

  EXPLANATAION OF USE:                       frosims-suppi s-paft,as 2-,
  APPROXIMATE NUMBER OF PEOPLE IN ATTENDANCE: 4:Acoprove                                         Athr       k   ss                   cD pitgpitc,*,


  NON-LIABILITY AGREEMENT: By submitting this application, the undersigned agrees to be responsible for any material damage to the premises
  resulting from the undersigned's use of the designated facility. The undersigned also agrees to hold Lafayette County, its officials and employees
  harmless as to any claim arising out of the undersigned's use of the premises.

  RULES OF COURTHOUSE GROUNDS: The undersigned understands no one is allowed to block the sidewalk walking up to and around the statue,
  and no one Is allowed to stand or clim4,gnto the statue,

  SIGNATURE:


—425.00 APPLICATION FEE

—$50.00 PER HOUR RENTAL FEE

 $1,000,000 LIABILITY COVERAGE FOR MORE THAN 50 PEOPLE




                                                                        PERMIT

                                        17    -GRANTED                                  DENIED (see attached)
                                                .r-
                                                           COUNTY
                                                               a ADIl=




                                                              Lafayette County
                                                              Lafayette        DOC000309
                                                                        County D00000309
